Citation Nr: 0517198	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its remand of March 2004 has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought an evaluation in excess of 30 percent for 
his PTSD.  Thereafter, the April 2005 rating decision 
increased the rating for the veteran's PTSD to 50 percent, 
effective from April 27, 2004.  The veteran has continued the 
appeal.

Finally, the Board notes that in the veteran's 
representative's written brief of June 2005, he maintained 
that the October 2004 Department of Veterans Affairs (VA) 
examiner stated that if the veteran were younger, he would be 
sufficiently impaired such that gainful employment would not 
be viewed as reasonably possible.  He further requested that 
the Board consider both a schedular increase and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
As addressed more fully below, the veteran's PTSD has been 
increased to 50 percent by the regional office (RO) and now 
by the Board to 70 percent.  Consequently, the Board will 
recognize a claim for TDIU, and refer this claim to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the need to submit evidence that his PTSD had 
become manifested by symptoms that warranted an increased 
rating under the applicable rating criteria.

First, the November 2001 and November 2002 statement of the 
case provided the veteran with the applicable rating criteria 
and initially explained how the veteran did not meet the 
criteria for a rating in excess of 30 percent.  Thereafter, 
August 2003 and January 2004 supplemental statements of the 
case continued the 30 percent rating, noting that recent VA 
outpatient records did not reflect treatment for PTSD and 
additional service records simply confirmed that the veteran 
had experienced stressful events while in service.  

In addition, pursuant to the Board's remand of March 2004, 
the RO provided the veteran with letters in April and October 
2004 that may not have specifically advised the veteran of 
the evidence necessary to substantiate his claim for an 
increased rating, but that outlined the respective 
obligations of the VA and the veteran in obtaining supporting 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the veteran was afforded VA PTSD examinations in 
April and October 2004, and following the examinations, an 
April 2005 rating decision and supplemental statement of the 
case advised the veteran that the evidence beginning with 
examination results from April 2004 now supported a 50 
percent, but not higher, rating for his PTSD.

Although the April and October 2004 VCAA notice letters 
clearly came after the original rating decision that granted 
a 30 percent rating for the veteran's PTSD in November 2001, 
and may not have specifically requested that the appellant 
provide any evidence in his possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

There is also no indication that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
already contained within the record.  The Board also notes 
that neither the veteran nor his representative have 
indicated that recent VA examination results were inadequate 
for rating purposes or that they intended to provide 
additional evidence in support of the veteran's claim.

Moreover, to the extent the Board has determined that the 
veteran is entitled to the next higher rating of 70 percent 
for his PTSD, any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of this disability shows that the 
veteran was granted service connection for his service-
connected psychiatric disability, which was previously 
diagnosed as psychoneurosis, anxiety in a January 1947 rating 
decision, and assigned a 10 percent rating, effective from 
November 1946.  

The veteran filed the subject claim for a rating in excess of 
10 percent in June 2001.

August 2001 VA PTSD examination revealed that the veteran 
reported nightmares, flashbacks, irritability, difficulty 
with concentration, survival guilt, and both hypervigilance 
and an extreme startle response.  Objective examination 
revealed that affect was decreased in both range and 
intensity, and there were no delusional ideations.  The 
diagnosis was PTSD.  The examiner noted that the veteran had 
been experiencing nightmares and recurrent flashbacks, and 
difficulty with concentration, irritability, hypervigilance, 
chronic startle response, and sleep problems that had been 
evidenced to one degree or another since the veteran left 
service.  The veteran was assigned a global assessment of 
functioning (GAF) scale score of 55, which was defined as 
moderate symptoms or moderate difficulties, social, 
occupational, or school functioning.

VA PTSD examination in April 2004 revealed that when this 
examiner first saw the veteran in August 2001, the veteran 
was retired.  Prior work history included positions as a 
coalminer, steel mill worker, janitor for a church, and some 
masonry work.  The veteran related no remission in his PTSD 
symptoms, noting that they had actually gotten worse.  The 
frequency of nightmares had increased with the War in Iraq, 
and he noted increased sleep difficulties.  He also continued 
to suffer from hypervigilance, startle response, increased 
irritability, and poor concentration.  The veteran noted that 
he had withdrawn more from others with whom he had frequently 
interacted.  Objective examination revealed that affect 
demonstrated some agitation.  The diagnosis was PTSD, and the 
examiner noted that there had been no remissions since the 
previous examination of August 2001, and that the severity of 
symptoms had worsened.  The difficulty the veteran 
experienced was primarily associated with sleep problems, 
nightmares, daytime flashbacks, irritability, difficulty with 
concentration, exaggerated startle response, survivor guilt, 
and hypervigilance.  The examiner assigned a GAF score of 50, 
which the examiner noted was defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.

VA PTSD examination in October 2004 indicated an initial 
comment by the examiner that there had been no remissions in 
the veteran's PTSD since the examiner's first contact with 
the veteran over three years earlier.  The veteran stated 
that he was continuing to experience nightmares that had 
continually worsened since his first contact with the 
examiner.  Even without any nightmares, the veteran often had 
difficulty staying asleep, and as a result, he reported being 
frequently fatigued during the day and found that he often 
needed to take naps in order to feel "a little functional."  
The veteran also reported feeling pronounced survivor guilt, 
and that the War in Iraq increased the level of nightmares 
and daytime flashbacks.  Since March 2003, the veteran was 
reportedly "more jumpy" and now interacted with almost no 
one outside of his spouse.  The veteran's spouse also noted 
that the veteran was generally more irritable and 
demonstrated "road rage."  The veteran was noted to assist 
in daily chores but no significant activities outside of 
this.  

Objective examination revealed that affect showed indications 
of some increased anxiety and/or agitation secondary to the 
need to complete this and past evaluations.  The examiner 
found that the veteran continued to meet the criteria for 
PTSD, noting that his ongoing difficulties with sleep, 
whether he had war-related nightmares or not, in addition to 
fatigue during the day, poor concentration, hypervigilance, 
an extreme startle response, and avoidance certainly 
supported this diagnosis.  The examiner also believed that 
the veteran was more irritable and withdrawn compared to 
previous examinations, and had increased difficulty with 
sleep to the degree where he was fatigued and almost 
dysfunctional during the day (except for his ability to 
complete some very simple household activities).  The 
examiner then noted that this most recent contact with the 
veteran would result in the assignment of an even lower GAF 
score, given his poor functional status at this time.  The 
examiner believed that if the veteran were younger and 
employable, he would not be able to maintain any type of 
serious employment position.  Given this, he assigned the 
veteran a GAF of approximately 40, which he noted to be 
within the extreme upper limit of what was qualitatively 
defined as "some impairment reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood."





II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
June 2001, the evaluation of the veteran's PTSD will be based 
on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran has 
consistently reported poor concentration but his mental 
status examination revealed that judgment and insight were 
appropriate), the record also consistently demonstrates sleep 
difficulty with fatigue, extreme startle response, avoidance, 
hypervigilance, irritability, nightmares, survivor guilt, and 
flashbacks.  In addition, the most recent PTSD examination 
noted symptoms of withdrawal and increased problems with 
sleep and irritability.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 70 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of at least some impairment of thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of sleep problems with associated fatigue, extreme 
startle response, and marked irritability are sufficiently 
representative of the remaining criteria to warrant a 70 
percent evaluation under the "new" criteria.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  The Board further finds 
that while the VA examiner who has examined the veteran over 
recent years has determined that increased symptoms of 
withdrawal, sleep difficulty, extreme startle response, and 
irritability are evidence of worsening symptoms and a current 
GAF of 40, that same examiner has consistently noted symptoms 
of extreme startle response, difficulties with sleep, and 
irritability since his initial evaluation of the veteran in 
August 2001, and there has been no remission.  Therefore, 
giving the veteran the benefit of the doubt, the Board will 
find that a 70 percent rating is warranted throughout the 
pendency of the subject claim.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.  




ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


